 



Exhibit 10.63
RETENTION AGREEMENT
          THIS RETENTION AGREEMENT (the “Agreement”), made and entered into
effective as of November 14, 2005 (the “Effective Date”), is by and between
Cyberonics, Inc., a Delaware corporation (the “Company”), John Riccardi (the
“Employee”).
          WHEREAS, Employee is a key employee of the Company; and
          WHEREAS, the Company recognizes that the possibility of a Change of
Control (as defined below) of the Company is unsettling and may result in the
departure of key employees to the detriment of the Company and its stockholders;
and
          WHEREAS, the Board of Directors of the Company (the “Board”) has
authorized this Agreement and certain similar agreements in order to retain key
employees to ensure the continuity of its management;
          THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee agree as
follows:
     1. Term. This Agreement shall commence on the Effective Date and shall
continue until December 31, 2005; provided, however, that commencing on
December 31, 2005 and on each December 31st thereafter, the Term of this
Agreement shall automatically be extended for one additional year, unless at
least six months prior to such December 31 date the Board shall give written
notice to Employee that the Term of this Agreement shall cease to be so
extended; provided further, however, that if a Change of Control shall occur
during the Term, the Term shall automatically continue in effect for a period of
not less than one year from the date of such Change of Control. Notwithstanding
the foregoing, except as provided in Section 3, this Agreement shall
automatically terminate on Employee’s termination of employment; provided,
however, termination of this Agreement shall not alter or impair any rights of
Employee arising hereunder on or prior to such termination.
     2. Change of Control. For purposes of this Agreement, a Change of Control
of the Company shall mean:
          (i) the acquisition by any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the Company, a subsidiary of the Company or a
Company employee benefit plan, of “beneficial ownership” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors; or
          (ii) the consummation of a reorganization, merger, consolidation or
other form of corporate transaction or series of transactions, in each case,
with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation or other
transaction do not, immediately thereafter, own more than 50% of the combined
voting

1



--------------------------------------------------------------------------------



 



power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting securities
in substantially the same proportions as their ownership immediately prior to
such event; or
          (iii) the sale or disposition by the Company of all or substantially
all the Company’s assets; or
          (iv) a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of October 2, 2000, or (B) are elected, or nominated for election, thereafter to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but “Incumbent Director”
shall not include an individual whose election or nomination is in connection
with (i) an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or an actual
or threatened solicitation of proxies or consents by or on behalf of a person
other than the Board or (ii) a plan or agreement to replace a majority of the
then Incumbent Directors; or
          (v) the approval by the Board or the stockholders of the Company of a
complete or substantially complete liquidation or dissolution of the Company.
     3. Termination on or Following a Change of Control. If a Change of Control
occurs during the Term, Employee shall be entitled to the benefits provided in
Section 4 hereof if, during the Protected Period (as hereinafter defined),
Employee’s employment is terminated, unless such termination is (a) due to
Employee’s death, (b) by the Company either for Cause or Employee’s Disability
(as defined below), or (c) by Employee for other than a Good Reason. Anything in
this Agreement to the contrary notwithstanding, if Employee’s employment with
the Company is terminated during the Term and prior to the date on which a
Change of Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated to effect the Change of Control, or (ii) otherwise arose
in connection with or anticipation of the Change of Control, then for all
purposes of this Agreement the Change of Control shall be deemed to have
occurred on the date immediately prior to the date of Employee’s termination and
Employee shall be deemed terminated by the Company during the Protected Period
other than for Cause. For purposes of this Agreement, the “Protected Period”
shall mean the period of time beginning with the Change of Control and ending on
the first anniversary of such Change of Control or Employee’s death, if earlier.
          (i) Disability. If, as a result of Employee’s incapacity due to
physical or mental illness (“Disability”), Employee shall have been absent from
Employee’s duties with the Company on a full-time basis for 150 consecutive
calendar days, and within 30 days after written Notice of Termination (as
defined hereinafter) Employee shall not have returned to the full-time
performance of Employee’s duties, the Company may terminate Employee’s
employment for Disability; provided, however, a termination of Employee’s
employment for Disability under this Agreement shall not alter or impair
Employee’s rights as a “disabled employee” under any of the Company’s employee
benefit plans.
          (ii) Cause. The Company may terminate Employee’s employment for Cause.
For the purposes of this Agreement, the Company shall have “Cause” to terminate
Employee’s

2



--------------------------------------------------------------------------------



 



employment hereunder only upon (A) the willful and continued failure by Employee
to perform substantially Employee’s duties with the Company, other than any such
failure resulting from Employee’s incapacity due to physical or mental illness,
which continues unabated after a written demand for substantial performance is
delivered to Employee by the Board that specifically identifies the manner in
which the Board believes that Employee has not substantially performed
Employee’s duties or (B) Employee willfully engaging in gross misconduct that is
materially and demonstrably injurious to the Company. For purposes of this
paragraph, an act or failure to act on Employee’s part shall be considered
“willful” only if done or omitted to be done by Employee otherwise than in good
faith and without reasonable belief that Employee’s action or omission was in
the best interest of the Company. Notwithstanding the foregoing, Employee shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to Employee a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board, at a meeting of the Board called and held for such purpose (after
reasonable notice to Employee and an opportunity for Employee, together with
Employee’s counsel, to be heard before the Board), finding that in the good
faith opinion of the Board Employee was guilty of conduct set forth in clauses
(A) or (B) of this subsection (ii) and specifying the particulars thereof in
reasonable detail.
          (iii) Good Reason. Employee may terminate Employee’s employment for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following without Employee’s express written consent:
(A) an adverse change (as determined by Employee in good faith, which
determination shall be controlling for all purposes under this Agreement) in
Employee’s (i) positions, duties, responsibilities or status with the Company
from that in effect immediately prior to the Change of Control, or
(ii) reporting responsibilities, titles or offices as in effect immediately
prior to the Change of Control; or any removal of Employee from, or any failure
to re-elect or appoint Employee to, any of such responsibilities, titles,
offices or positions, except in connection with the termination of Employee’s
employment for Cause or Disability, or as a result of Employee’s death, or by
Employee for other than a Good Reason;
(B) a reduction in Employee’s annual rate of base salary as in effect
immediately prior to the Change of Control or as the same may be increased from
time to time thereafter (the “Base Salary”);
(C) a failure by the Company to continue the Company’s Annual Incentive
Compensation Plan as the same may be modified from time to time, but
substantially in the form in effect immediately prior to the Change of Control
(the “Bonus Plan”), or a failure by the Company to continue Employee as a
participant in the Bonus Plan in at least the same amount (the “Bonus Amount”)
as Employee’s target bonus amount under the Bonus Plan with respect to the
fiscal year ending immediately prior to the Change of Control or with respect to
the current fiscal year if Employee has been employed by the Company for a
shorter period (Bonus Amounts related to less than a full fiscal year shall be
annualized for this purpose);

3



--------------------------------------------------------------------------------



 



(D) the failure by the Company to continue in effect any other employee benefit
or compensation plan program or policy, in which Employee is participating
immediately prior to the Change of Control, unless the Company establishes such
new plans, programs or policies as is necessary to provide Employee with
substantially comparable benefits; the taking of any action by the Company not
required by law that would adversely affect Employee’s participation in or
reduce Employee’s benefits under any of such plans, programs or policies or
deprive Employee of any material fringe benefit enjoyed by Employee immediately
prior to the Change of Control;
(E) the Company’s requiring Employee to relocate to an office more than 25 miles
from the Company’s office to which Employee was assigned immediately prior to
the Change of Control, except for required travel on the Company’s business to
an extent substantially consistent with Employee’s business travel obligations
immediately prior to the Change of Control;
(F) the amendment, modification or repeal of any provision of the Company’s
Certificate of Incorporation, as amended, or the Bylaws of the Company which was
in effect immediately prior to such Change of Control, if such amendment,
modification or repeal would adversely effect Employee’s right to
indemnification by the Company;
(G) the failure of the Company to obtain the assumption of this Agreement by any
successor as contemplated in Section 6 hereof; or
(H) any purported termination of Employee’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of subparagraph
(iv) below and, if applicable, subparagraph (ii) above; and for purposes of this
Agreement, no such purported termination shall be effective.
          Employee’s right to terminate employment for a Good Reason hereunder
shall not be affected by Employee’s incapacity due to a physical or mental
illness nor shall Employee’s continued employment following any circumstance
that constitutes a Good Reason hereunder, regardless of the length of such
continued employment, constitute a consent to or a waiver of Employee’s rights
hereunder with respect to such circumstance.
          (iv) Notice of Termination. Any termination by the Company pursuant to
subparagraphs (i) or (ii) above, or by Employee pursuant to subparagraph
(iii) above, shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated.
          (v) Date of Termination. “Date of Termination” shall mean (A) if
Employee is terminated for Disability, 30 days after Notice of Termination is
given, provided that Employee shall

4



--------------------------------------------------------------------------------



 



not have returned to the performance of Employee’s duties on a full-time basis
during such 30-day period, (B) if Employee’s employment is terminated pursuant
to subparagraph (iii) above, the date specified in the Notice of Termination,
(C) with respect to a termination prior to a Change of Control, which is deemed
to be after such Change of Control as provided in Section 3, the date of such
termination, and (D) if Employee’s employment is terminated for any other reason
on or after a Change of Control, the date of such termination.
     4. Compensation During Disability or Upon Termination.
          (i) If, during the Protected Period, Employee fails to perform
Employee’s normal duties due to Disability, Employee shall continue during the
period of such Disability to receive Employee’s full Base Salary and any awards,
deferred and non-deferred, payable during such period under the Bonus Plan, less
any amounts paid to Employee during such period of Disability pursuant to the
Company’s short term disability or sick-leave program(s) until Employee’s
employment is terminated as provided herein or such Disability ends. This
Section 4(i) shall not reduce or impair Employee’s rights to terminate
employment for a Good Reason as otherwise provided herein.
          (ii) If, during the Protected Period, Employee’s employment shall be
terminated (x) by the Company for Cause or Disability, (y) by Employee’s death,
or (z) by Employee other than for a Good Reason, the Company shall pay
Employee’s earned but unpaid Base Salary through the Date of Termination and the
Company shall have no further obligations to Employee under this Agreement.
          (iii) If, during the Protected Period, (1) the Company shall terminate
Employee other than for Cause or Disability or (2) Employee shall terminate
Employee’s employment for a Good Reason, then subject to subparagraph (v) below,
the Company shall forgive any amount payable by the Employee to the Company
under the Relocation Agreement, if applicable, and pay to Employee, by certified
or bank cashier’s check or wire transfer within five business days after the
Date of Termination, an amount equal to: (A) the sum of Employee’s Base Salary,
Annual Bonus and Annual Targeted Commission amount where applicable; plus
(B) that portion of Employee’s Base Salary earned, and vacation pay vested for
the prior year and accrued for the current year to the Date of Termination, but
not paid or used, and all other amounts previously deferred by Employee or
earned but not paid as of such date under all Company bonus or pay plans or
programs. As used herein, “Annual Earned Commission” means the total commissions
actually paid to Employee during the four fiscal quarters immediately preceding
the Date of Termination. If Employee has been employed for at least one fiscal
quarter and less than four fiscal quarters as of the Date of Termination, the
“Annual Earned Commission” shall be equal to four times the quarterly average of
commissions actually paid to Employee during the relevant fiscal quarters. If
Employee has been employed less than one fiscal quarter as of the Date of
Termination, the “Annual Earned Commission” shall be the total amount of
Employee’s commissions targeted for the four fiscal quarters following the Date
of Termination.
          (iv) If any payment due under the terms of this Agreement is not
timely made or otherwise withheld by the Company, its successors or assigns,
interest shall accrue on such payment at the highest maximum legal rate
permissible under applicable law from the date such payment first became due
through the date of payment thereof.

5



--------------------------------------------------------------------------------



 



          (v) It is the intent of the parties hereto that, notwithstanding any
provision of this Agreement to the contrary, in the event any payment to be made
to or on behalf of Employee pursuant to this Agreement, when aggregated with any
other payments and benefits to or on behalf of Employee outside of this
Agreement, would constitute an “excess parachute payment”, within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended, Employee shall
elect (absent an Employee election, the Company shall elect) which payment(s)
and/or benefit(s) will be reduced in whole or in part so that no part of the
payments received hereunder will constitute excess parachute payments. However,
any such reduction(s) shall be made only if by reason of such reduction(s)
Employee’s net after-tax benefit, after such reductions, shall exceed Employee’s
net after-tax benefit if such reduction(s) were not made. The determination of
whether any amount or benefit would be an “excess parachute payment” shall be
made by an independent certified public accounting firm mutually agreed upon by
the Company and Employee. The costs of obtaining such determination shall be
borne solely by the Company.
          (vi) Compensation paid pursuant to this Section 4 or otherwise under
the terms of this Agreement shall be in lieu of any other severance or
separation payments Employee may be otherwise entitled to under the Company’s
policies, procedures or practices.
     5. No Mitigation or Offset. The provisions of this Agreement are not
intended to, nor shall they be construed to, require that Employee mitigate the
amount of any payment provided for in this Agreement by seeking or accepting
other employment, nor shall the amount of any payment provided for in this
Agreement be reduced by any compensation earned by Employee as the result of
employment by another employer or otherwise. Without limitation of the
foregoing, the Company’s obligations to make the payments to Employee required
under this Agreement shall not be affected by any set off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against Employee.
     6. At-Will Employment. Nothing contained in this Agreement is intended to
or shall (i) guarantee Employee’s employment for any specified term; or (ii) be
construed as a contract limiting the prerogative of the Company or Employee to
terminate the employment relationship, with or without cause, or, with or
without notice.
     7. Successors; Binding Agreement.
          (i) The Company will require any successor, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to Employee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent as the
Company would have been required if no such succession had taken place. Failure
of the Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
payment from the Company in the same amount and on the same terms as Employee
would be entitled hereunder if Employee had terminated Employee’s employment for
Good Reason, provided that Employee first notifies the Company in writing of the
Employee’s election to either (A) terminate employment effective as of the date
on which any such succession becomes effective; or (B) maintain the employment
relationship, subject to reducing any

6



--------------------------------------------------------------------------------



 



obligation of Company or its successor to pay severance or separation payments
to Employee at any point thereafter by the full value of any payment hereunder.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid that
executes and delivers the agreement provided for in this Section 6 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.
          (ii) This Agreement shall inure to the benefit of and be enforceable
by Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee should die
while any amounts would still be payable to Employee hereunder if Employee had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Employee’s beneficiary as filed with the Company pursuant
to this Agreement or, if there be no such designated beneficiary, to Employee’s
estate.
     8. Notice. All notices, consents, waivers, and other communications
required under this Agreement must be in writing and will be deemed to have been
duly given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with confirmation of receipt), provided that a copy is
mailed by certified mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service, in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):
     If to the Company:
Cyberonics, Inc.
100 Cyberonics Boulevard
Houston, TX 77058
Facsimile No.: 281-853-2578
     If to Employee:
John Riccardi
PO Box 2393
League City, TX 77574
     9. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Employee and by the Chairman of the Board or an authorized
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     10. Validity. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without regard to conflicts of laws principles. The
invalidity or unenforceability of any provisions of

7



--------------------------------------------------------------------------------



 



this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, each of which shall remain in full force and
effect.
     11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     12. Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.
     13. Corporate Approval. This Agreement has been approved by the Board, and
has been duly executed and delivered by Employee and on behalf of the Company by
its duly authorized representative.
     14. Disputes. The parties agree to resolve any claim or controversy arising
out of or relating to this Agreement by binding arbitration under the Federal
Arbitration Act before one arbitrator in the City of Houston, State of Texas,
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The Company shall reimburse
Employee, on a current basis, for all legal fees and expenses incurred by
Employee in connection with any dispute arising under this Agreement, including,
without limitation, the fees and expenses of the arbitrator, unless the
arbitrator finds Employee brought such claim in bad faith, in which event each
party shall pay its own costs and expenses and Employee shall repay to the
Company any fees and expenses previously paid on Employee’s behalf by the
Company.
          The parties stipulate that the provisions hereof shall be a complete
defense to any suit, action, or proceeding instituted in any federal, state, or
local court or before any administrative tribunal with respect to any
controversy or dispute arising during the period of this Agreement and which is
arbitrable as herein set forth. The arbitration provisions hereof shall, with
respect to such controversy or dispute, survive the termination of this
Agreement.
     15. Taxes. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and Employee have executed this
Agreement in multiple counterparts effective for all purposes as of the
Effective Date.

              CYBERONICS, INC.
      By:   /s/ George E. Parker         Name:   George E. Parker       
Title:   Vice President, Human Resources      EMPLOYEE
      /s/ John Riccardi   3/6/06      John Riccardi   Date         

9